Citation Nr: 1112022	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  This transcript has been associated with the file.


FINDINGS OF FACT

1.	An unappealed January 2007 Board decision denied the Veteran's claim of service connection for a skin disorder of the lower extremities as there was no corroborative evidence of in-service skin problems or evidence establishing a nexus between the skin disorder and service.  The Veteran was notified of his appellate rights. 

2.	Evidence received since the January 2007 Board decision is cumulative of the evidence of record at the time of the January 2007 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder of the lower extremities nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The January 2007 Board decision which denied the Veteran's claim of service connection for a skin disorder of the lower extremities is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2010).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a skin disorder of the lower extremities and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2008.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the April 2008 letter.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a skin disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim of service connection for skin disorder of the lower extremities in June 2003.  The claim was denied in a January 2007 Board decision, of which the appellant was notified in that same month.  The January 2007 Board decision is final.  38 U.S.C.A. § 7266.  The appellant filed his petition to reopen his claim in March 2007.  

The Veteran alleges his skin disorder of the lower extremities was caused by his exposure to Agent Orange while stationed in Vietnam.  At the time of the January 2007 denial, the evidence of record included service and VA treatment records, and the Veteran's personal statements as well as his May 2006 hearing testimony.  The Board determined there was no evidence to show the Veteran was treated in-service for a skin disorder of the bilateral lower extremities.  The Board also found that there was no medical evidence linking the Veteran's skin disorder to service.  See January 2007 Board decision.  The Board considered VA opinions rendered in June 2003 and November 2004.  Although the June 2003 opinion initially linked the Veteran's skin problems to Agent Orange in service, this opinion was subsequently revised in November 2004.  The November 2004 opinion concluded that the Veteran's skin disorder was not related to service.  This opinion was rendered following a review of regulatory information on herbicide exposure. 

Following his application to reopen his claim, the Veteran submitted evidence including a personal statement, VA treatment records, a private treatment record, and also provided testimony at the June 2010 Board hearing.  The Veteran's personal statement and testimony at the Board hearing reiterated that he believes his current skin disorder is related to his exposure to Agent Orange during service.  The VA and private treatment records reflect that the Veteran is currently suffering from dermatitis, also characterized as a rash around the ankles and shins and pigmentation over the bilateral shins.  See e.g., May 2007, November, and May 2008 VA treatment records.  

The evidence provided by the appellant after the January 2007 Board decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The VA and private treatment records are duplicative in that they indicate the Veteran continues to be treated for a skin disorder of the lower extremities.  As noted above, evidence of current disability was of record when the Board rendered its decision in 2007.  None of the newly submitted records reflect in-service skin problems or a nexus between the Veteran's current skin disorder and service.  Therefore, while the treatment records are new in that they have not been previously considered, the VA and private treatment records are not material. 

The Veteran's personal statement and hearing testimony repeat that he was exposed to Agent Orange in-service and he began treating his skin problems with calamine lotion.  The Veteran testified that while in-service he wrote to his parents and his parents sent him calamine lotion for his skin disorder.  The Veteran also testified that he was treated directly after service for a skin disorder of the lower extremities.  The Veteran indicated that he attempted to find these medical records, but they were unavailable.  In sum, the Veteran's expressions are redundant of evidence previously considered which is to the effect that in-service skin problems were self-treated.  

The Board finds the private treatment record, VA treatment records, and personal statements and hearing testimony by the Veteran are essentially duplicative of his claim that his current skin disorder was the result of exposure to Agent Orange.  The Board finds that new and material evidence has not been received to establish a nexus between service, to include exposure to Agent Orange, and the Veteran's current skin disorder.  The petition to reopen the claim of service connection for a skin disorder of the lower extremities is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a skin disorder of the lower extremities is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


